ORDER
This case came before the court on April 10, 1980 on the plaintiffs’ motion to affirm the judgment of the Superior Court pursuant to Rule 16(g) which ordered the defendant to pay fifty dollars monthly to plaintiff. After hearing arguments of counsel and considering defendant’s brief we are of the opinion that the issue of support is factual and that clearly there is sufficient evidence to support the findings of fact by the trial justice. Further the issue is one of judicial discretion and clearly there was no abuse of discretion by the trial justice. Accordingly, the motion to affirm the judgment below is hereby granted and defendant’s appeal is denied and dismissed.